memorandum: **
Terrill D. Jones, a California state prisoner, appeals pro se from the district court’s judgment in favor of defendants in his 42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.2004), and we affirm.
*703The district court properly granted summary judgment in favor of defendants because Jones failed to raise a genuine issue of material fact as to whether defendants acted with deliberate indifference to his serious medical needs. See id. at 1057 (deliberate indifference standard).
We do not consider any documents attached to Jones’s briefs that were not before the district court at the tune of summary judgment. See Fraser v. Goodale, 342 F.3d 1032, 1036 (9th Cir.2003).
Jones has failed to present any argument or authority regarding discovery and amendment of the complaint. See Milne v. Hillblom, 165 F.3d 733, 736 n. 6 (9th Cir.1999) (explaining that if no argument or authority is presented in support of a contention, we do not consider it).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.